OPINIÓN DISIDENTE DE LOS
JUECES SEES. PRESIDENTE HERNANDEZ Y ASOCIADO AUDREY.
No estamos conformes con la sentencia dictada en esta fecha bajo la teoría de adolecer la acusación del defecto subs-*222faucial de no expresarse en ella que la presunta ofendida no sea la esposa del acusado.
La acusación formulada contra el apelante Pedro Cor-tés en lo pertinente dice así:
“El citado Pedro Cortés en época anterior a la presente acción de esta acusación, o sea allá por el mes de mayo de 1914, en Aguadilla que forma parte del distrito judicial del mismo nombre, ilegal y voluntariamente tuvo contacto carnal con la niña menor de 14 años de edad Julia Cruz.”
Al celebrarse el juicio el abogado defensor del acusado presentó moción a la corte para que se desestimara la acu-sación y se ordenara su archivo por cuanto los hechos en ella consignados no constituyen delito público, alegando al efecto haberse omitido expresar que la ofendida no sea la mujer del acusado. Esa moción fué declarada sin lugar por la corte, tomándose excepción por la defensa.
Practicadas las pruebas propuestas por ambas partes* la coi te dió sus instrucciones al jurado y éste declaró culpable al acusado del delito de violación, dictándose luego la sen-tencia contra la que se ha interpuesto el presente recurso.
Entre otros motivos para pedir la revocación de dicha sentencia alega la parte apelante que la corte cometió error al declarar sin lugar la moción para que se desestimara la acusación por no constituir delito público los hechos impu-tados en ella al acusado.
Según el artículo 255 del Código Penal se comete viola-ción yaciendo con una mujer que no fuera la propia, entre otros casos, cuando la mujer fuere menor de catorce años.
Los hechos relatados en la acusación determinan el delito de violación expresado, pues en ella se afirma que el acu-sado tuvo contacto carnal con la niña menor de catorce años de edad Julia Cruz. Es innecesaria la alegación de que Julia Cruz no es la mujer 'del acusado, pues tal alegación había de inferirse por deducción necesaria. “No es necesario que *223exista una alegación expresa de una materia que aparece por deducción necesaria de lo que lia sido expresado.” Joyce sobre acusaciones, see. 273, p. 293-
La deducción necesaria a que liemos lieclio referencia, nace del lieclio consignado en la acusación de ser la ofen-dida menor de catorce años de edad, pues según el artículo 131 del Código Civil la mujer menor de 16 años está inca-pacitada para contraer matrimonio y por tanto no liabía tér-minos hábiles para que Julia Cruz fuera la esposa del acu-sado.
Ciertamente que el numero tercero del artículo citado establece que el matrimonio contraído por varones menores de dieciocho años y mujeres menores do dieciseis se tendrá por revalidado ipso facto y sin necesidad de declaración ex-presa si un día después de haber llegado a la pubertad legal hubiesen vivido juntos sin haber reclamado en juicio contra su validez las personas que legalmente los representen, o si la mujer hubiese concebido antes de la pubertad legal o de haberse entablado la reclamación; pero esa es una excep-ción a la regia general de que el matrimonio es nulo cuando se celebra sin capacidad para eontraerlo, y tal excepción, cuando exista, debe alegarse y probarse para que produzca efectos legales. Como el acusado no ha invocado dicha excep-ción tenemos que admitir a los efectos de la acusación y de la sentencia que la ofendida no era su esposa.
Ni puede sostenerse que la acusación por violación deba contener siempre en casos como el présente la alegación de que la ofendida no es la mujer propia del acusado, pues nos parece que no habrá quien sostenga que dicha alegación es precisa cuando se trata verbi gratia de una niña, menor de ocho años, y si en ese caso no es necesaria, bien podemos llegar a la conclusión de que tampoco lo será siempre que la ofendida sea menor de catorce años por estar incapaci-tada para contraer matrimonio, sin perjuicio del derecho del *224acusado a establecer el estado matrimonial como materia de defensa, lo que no lia hecho el apelante.
Bajo los principios expuestos, las instrucciones dadas por el juez al jurado no causaron al apelante perjuicio alguno.
Además del motivo del recurso que hemos examinado se han alegado otros que no es necesario considerar por care-cer de importancia.
Procede la confirmación de la sentencia apelada.